DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/26/2022 has been entered.  Claims 2, 4, 14-17 and 19-20 have been canceled.  New claims 22 and 23 have been added.  Claims 1, 3, 5-13, 18 and 21-23 are pending in the application.  Claims 8-13 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the light-blocking membrane, which has specific static and kinetic friction properties, “comprises at least a binder resin and a black pigment and comprises substantially no lubricant”, however, it is noted that the claimed combination of friction properties and “substantially no lubricant” is only supported by the original disclosure at the time of filing with regards to the working examples that specifically utilize urethane acrylic resin as the binder resin and “substantially no lubricant”.
Claims 1, 3, 5-7, 18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a light-blocking membrane comprising a urethane acrylic resin, black pigment and substantially no lubricant, wherein the light-blocking membrane has specific low friction properties with substantially no lubricant added, does not reasonably provide enablement for a light-blocking membrane comprising any binder resin with the black pigment, substantially no lubricant and said low friction properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  As is known in the art, friction is a system property dependent not only on the specific tribosystem including the specific material couple and testing conditions, but also on the composition and method of producing the tested surface, wherein the individual composition components as well as interactions between the components have a direct effect on the chemical and physical properties of the surface which in turn directly affect the friction properties of the surface, and given that the Applicant provides no guidance as to how one having ordinary skill in the art can select from an indefinite number of binder resins while limiting the lubricant content to less than 0.5% by mass (i.e. “substantially no lubricant” as defined by the instant specification), without conducting undue experimentation to obtain the claimed low friction properties, aside from utilizing the specific binder resins as utilized in the limited number of examples with the claimed black pigment, especially in light of the unpredictability in the art with regard to resin/filler mixtures and interactions therebetween, the Examiner takes the position that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Note: in determining whether the specification meets the enablement requirement, the Examiner considered the following factors as set forth in In re Wands: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1, 3, 5-7, 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite that “the light-blocking membrane comprises at least a binder resin and a black pigment and comprises substantially no lubricant”, however, given that carbon black is a known solid lubricant in the art (as evidenced by Johnston, GB 2321675, Page 3, lines 12-18; or Kobayashi, USPN 10,415,661, Claim 6; or Sachdev, USPN 4,894,279, Claim 7; or Verleene, US2018/0313491, Claim 9) and is specifically utilized in the working examples of the instant specification as the claimed black pigment in a content of greater than 0.5% by mass (i.e. in a content greater than “substantially no lubricant”), it is unclear as to what lubricant materials are meant to be excluded and/or limited by the claimed “substantially no lubricant” limitation, particularly given that the instant disclosure does not clearly define the term “lubricant” to be limited to any particular materials or compounds, and other known lubricants such as graphite and molybdenum disulfide may be utilized as black pigments.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation
For examination purposes with regards to prior art, the claimed “comprises substantially no lubricant” has been interpreted as being directed to lubricants other than black pigment(s).

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2012/0202081).  As discussed in the prior office action, Takahashi discloses a light-blocking member (1) comprising a film substrate (2), such as the polymer films disclosed in Paragraphs 0025-0026 and 0029 (reading upon the broadly claimed sheet-shaped substrate of instant claim 7), and a light-shielding layer (3) formed on one or both surfaces of the substrate (Entire document, particularly Abstract, Paragraph 0069, as in instant claim 7 or new claim 22, respectively), wherein the light-shielding layer can include a binder resin, carbon black (e.g. a black pigment), a “particulate lubricant”, and fine particles (Abstract), with the binder resin present in a content of preferably 50wt% to 85wt%, more preferably 60wt% to 80wt%, and most preferably 70wt% to 75wt% (Paragraph 0035); the carbon black present in a content of preferably 5 to 20wt%, more preferably 10 to 20wt% (Paragraph 0039); and the particulate lubricant present in a content of preferably 5% to 15wt% (Paragraph 0061, e.g. such that the combined total of carbon black and particulate lubricant falls within the claimed amount of 10% by mass or more and 40% by mass or less for the black pigment in terms of solids based on all resin components contained in the light-blocking membrane as recited in instant claim 1); wherein the “particulate lubricant” in a first aspect of the invention is not limited to any specific material other than one having a density higher than the fine particles, preferably a density of 2.0g/cc or higher, such as polytetrafluoroethylene (PTFE, Paragraphs 0049-0053), with an average particle size of preferably 1-20 microns, and given that graphite and molybdenum disulfide are known, functionally equivalent solid lubricants to PTFE (as evidenced by Lubricants, 9. Solid Lubricants in Ullmann’s Encyclopedia of Industrial Chemistry, Entire document, particularly Sections 2.1, 2.2, 3, 4.1, and 4.5) and are black in color with densities higher than 2.0g/cc (as evidenced by the attached Wikipedia articles entitled Graphite and Molybdenum disulfide), such that the use of thereof as a solid lubricant or particulate lubricant in the invention taught by Takahashi would have been obvious to one skilled in the art before the effective filing date of the instant invention and would read upon the broadly claimed “black pigment”, such that the light-blocking membrane would not substantially comprise any additional lubricant other than the black pigment and thus would read upon the broadly claimed “comprises substantially no lubricant” limitation (particularly in light of the lack of clarity of the limitation as discussed in detail above).
Takahashi discloses that since sufficient light-shielding properties as a light-blocking member (1) can be obtained from the light-shielding layer (3) itself, when containing a black pigment in the synthetic resin film, it is sufficient to contain to an extent that the film looks visually black, that is, the optical density becomes 3 or so, and given that Takahashi discloses that the carbon black is provided in the light-shielding layer (3) to provide light-shielding properties by coloring the binder resin black, with a thickness of the substrate (2) being 25 to 250 µm and a thickness of the light-shielding layer (3) being preferably 5 to 30 microns, more preferably 5 to 20 microns (as in instant claims 5 and 18), with examples having a light-shielding layer (3) of 10 microns thick on both major surfaces of the substrate (as in new claim 22 and further rendering claims 5 and 18 obvious given the broader preferred range and specific data points) and exhibiting optical density values of greater than 4.0 (Paragraphs 0028-0029, 0037, 0068, Examples), Takahashi provides a clear teaching and/or suggestion that the light-shielding layer has an optical density as instantly claimed.  Takahashi discloses that the fine “particles 33 contained in the light-shielding layer are to reduce glossiness (specular glossiness) of a surface by forming fine unevenness on the surface to reduce reflection of incident lights and to improve delustering properties when made into a light-blocking member 1”, wherein the lower the glossiness is, the more excellent in delustering properties, with examples having surface gloss properties of less than 5% as instantly claimed (Paragraphs 0041-0042, 0047, and 0086).  Takahashi discloses that the lubricant particles as discussed above are contained in the light-shielding layer (3) to improve sliding properties on a surface of the light-blocking member (1), wherein the lubricant type, particle size and content can be adjusted to provide desired sliding properties with examples having a coefficient of static friction of less than 0.35 and a coefficient of kinetic friction of less than 0.30, as instantly claimed, when measured in accordance with JIS-K7125:1999 under the condition of a load of 200g and a speed of 100 mm/min as instantly claimed (Paragraphs 0050-0065, 0084, Examples).  
With regards to the carbon black to be utilized in the light-shielding layer (3), Takahashi discloses that the average particle size or median diameter (D50) as measured by a laser diffraction particle analyzer, is preferably 1 micron or smaller reading upon the claimed average particle diameter of the first black pigment given that the range disclosed by Takahashi overlaps the claimed 0.4 to 2.5 micron range, as well as the claimed average particle diameter of the second black pigment as recited in instant claim 3 given that the range disclosed by Takahashi fully encompasses the claimed range of 0.01 to 0.3 micron; more preferably 0.5 micron or smaller (Paragraph 0038), thereby reading upon the first and/or second black pigment; or alternatively, when considered in combination with the “particulate lubricant” which as discussed above may also be a “black pigment”, such as graphite, with a preferred average particle size of 1-20 microns reading upon the broadly claimed first black pigment, the above-discussed carbon black would read upon the claimed second black pigment having an average particle diameter smaller than the average particle diameter of the graphite “particulate lubricant” as the first black pigment, with both being “conductive” black pigments as broadly recited in instant claim 23.
Hence, given that it would have been obvious to one having ordinary skill in the art to utilize graphite as the “particulate lubricant” in the invention taught by Takahashi which would read upon a black pigment as broadly claimed and particularly the claimed first black pigment having an average diameter as claimed in combination with the carbon black disclosed by Takahashi reading upon the claimed second black pigment as discussed in detail above, including as recited in instant claims 3 and 23; or alternatively, the carbon black taught by Takahashi alone reading upon the first and second black pigments (as discussed above and in further detail in the prior office action) with graphite as an additional black pigment; in a combined content reading upon the claimed 10-40% by mass; and that Takahashi clearly teaches and/or suggests an optical density, surface glossiness, friction properties, and total thickness as instantly claimed as discussed in detail above, the claimed invention as broadly recited in instant claims 1, 3, 5, 7, 18, 22 and 23 would have been obvious over the teachings of Takahashi, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 6, Takahashi discloses that the binder resin may be a thermoplastic or thermosetting resin as disclosed in Paragraph 0034 thereby reading upon the binder resin of instant claim 6 and hence rendering claim 6 obvious over the teachings of Takahashi.
Claims 1, 3, 5-7, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US2012/0202081), as applied above to claims 1, 3, 5-7, 18, 22 and 23, taken alone or in further view of Carney or Toshima.  The teachings of Takahashi are discussed in detail above, wherein the “particulate lubricant” disclosed by Takahashi may be graphite or other black colored solid lubricant that would also read upon the broadly claimed black pigment, particularly the claimed first black pigment as discussed above.  Similarly, and particularly with regard to the negative limitation of instant claim 21, Takahashi discloses that the fine particles (33) which provide delustering properties and low surface glossiness to the light-shielding layer/member (e.g. matting agents) may be crosslinked acrylic resin beads having a primary or secondary particle size of preferably 1 to 10 microns, more preferably 1 to 6 microns (Paragraphs 0041-0045), and given that the use of black colored resin beads as matting agents in combination with carbon black pigment in a light-blocking layer is known in the art as evidenced by Carney (discussed in detail in the prior office action) or Toshima (discussed in detail in prior office actions, particularly Paragraph 0070, Examples), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize black acrylic resin beads for the acrylic resin fine particles (33) in the invention taught by Takahashi given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and thus the black acrylic resin beads as fine particles (33) having a particle size of more preferably 1 to 6 microns would also read upon the broadly claimed black pigment, particularly the claimed first black pigment and claimed average particle diameter thereof while the carbon black taught by Takahashi having a more preferred D50 of 0.5µm or smaller would read upon the broadly claimed second black pigment having a smaller average particle diameter as recited in instant claim 1 and more particularly reading upon the D50 range as recited in instant claim 3, with a preferred total content of the carbon black, particulate lubricant and fine particles (33) in the light-shielding layer (3) taught by Takahashi being 11-45wt% (i.e. 5-20wt% plus 5-15wt% plus 1-10wt%, respectively), more preferably 19-35wt% (i.e. 10-20wt% plus 8-10wt% plus 1-5wt%, respectively), with respect to the preferred 50-85wt% binder resin or more preferred 70-75wt% binder resin, thereby reading upon the claimed black pigment amount of 10% by mass or more and 40% by mass or less in terms of solids based on all resin components (e.g. phr) as recited in instant claim 1 (Paragraphs 0039 and 0047).  Thus, the claimed invention as recited in instant claims 1, 3, 5-7, 18, 22 and 23 as well as instant claim 21, given that no other “matting agents” beyond the carbon black and black acrylic resin beads as black pigment are incorporated into the light-shielding layer taught by Takahashi (Paragraphs 0039 and 0047), would have been obvious over the teachings of Takahashi, taken alone or in further view of Carney or Toshima.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but are moot in view of the new grounds of rejection and further discussion with regard to Takahashi as presented above.  Any objection or rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 1/26/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 27, 2022